Citation Nr: 0018815	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-32 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to an effective date earlier than November 12, 
1991, for reinstatement of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 until July 
1946.  He died in July 1963.  The appellant was the widow of 
the veteran and was awarded DIC benefits, effective from July 
1, 1963.  She remarried to [redacted], a veteran, in 
November 1967, who died in July 1986.  A claim to reinstate 
DIC benefits from her first marriage was received on November 
12, 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a decision of 
the Washington, D.C., Regional Office (RO)-which denied 
reinstatement of DIC benefits prior to November 12, 1991.


FINDINGS OF FACT

1.  The appellant's first husband, [redacted], a 
veteran, died on July [redacted] 1963 from meningioma of clivas.

2.  The appellant filed VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension, in 
August 1963.

3.  DIC benefits were granted by rating decision of April 
1967 and an effective date of July 1, 1963 assigned.  

4.  The appellant notified the RO in correspondence received 
in December 1967 that she had remarried in November 1967 and 
DIC benefits were subsequently terminated.  

5.  The appellant's second husband, [redacted], also a 
veteran, died on July [redacted] 1986, subsequent to which she 
applied for VA burial and U.S. Flag benefits. 

6.  The veteran's second husband did not have any service-
connected disabilities. 

7.  A claim for reinstatement of DIC benefits from the 
appellant's first marriage was received on November 12, 1991.

8.  There is no legal basis for assigning an effective date 
earlier than November 12, 1991, for the reinstatement of DIC 
benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 12, 
1991, for the reinstatement of DIC benefits are not met.  38 
U.S.C.A. §§ 1311, 5107(a), 5110(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.55, 3.400(v)(3) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's first husband, a veteran, died on July [redacted] 
1963 from meningioma of clivas, subsequent to which the 
appellant was awarded DIC benefits, effective from July 1, 
1963.  She remarried in November 1967, whereupon DIC benefits 
were terminated.  The record reflects that the appellant's 
second husband, [redacted], also a veteran, died in 
July 1986, whereupon she was awarded VA burial benefits and a 
U.S. Flag for burial purposes.  The veteran [redacted] 
was not shown to have been in receipt of service connection 
for any disability.  A claim for reinstatement of DIC 
benefits from the appellant's first marriage was received on 
November 12, 1991, and such benefits were restored as of 
December 1, 1991.

The appellant contends that she is entitled to reinstatement 
of her DIC benefits earlier than November 12, 1991, because 
she applied for DIC benefits in August 1986, shortly after 
the death of her second husband, but was told by a clerk at 
the local VA office that she was not eligible for DIC.  She 
also claims that she was later told by someone that she was 
indeed entitled to DIC because her first husband was service-
connected, subsequent to which the benefits were granted with 
an effective date of November 12, 1991.  She avers that she 
should not be penalized for the clerk's erroneous statement 
in 1986, and that DIC benefits should be retroactive to the 
death of her second husband in 1986.  

In general, the effective date of an evaluation and award of 
DIC benefits based on an original claim or a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999); 
see also Link v. West, 12 Vet. App. 39, 46 (1998) (the 
effective date of a reopened claim is date of application to 
reopen or facts found, whichever is later).  
Under 38 U.S.C.A. § 1311, a surviving spouse who remarries 
after the death of a veteran can be reinstated as surviving 
spouse for the purposes of being eligible for reinstatement 
of DIC benefits, when that subsequent marriage terminates.  
The effective date of an award of DIC after termination of 
remarriage is the date of death if the claim is filed within 
one year of that date, otherwise, the date of receipt of the 
claim.  38 U.S.C.A. § 5110(l); 38 C.F.R. § 3.400(v)(3).  A 
claim may be either a formal or an informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  See 38 
C.F.R. § 3.1(p) (1999). 


Analysis

The facts pertaining to the appellant's first husband's 
death, the subsequent award of DIC benefits from July 1963, 
the remarriage to veteran [redacted] in 1967, and his 
death in July 1986, are not in dispute and, therefore, will 
not be discussed in this analysis.  

The record reflects that upon the death of [redacted], 
applications for burial benefits and a U.S. Flag for burial 
purposes were received in July 1986.  There is no indication 
in the record on appeal, however, that the appellant filed an 
application for DIC-although she says she did, and that a 
clerk at her local VA office informed her that she was not 
eligible for such benefits.  A claim for DIC based on veteran 
[redacted]'s death was not received until November 12, 1991.  
A friend wrote in November 1997 that subsequent to veteran 
[redacted]'s death, she accompanied the appellant to the VARO and 
filed an application for benefits in August 1986.  A Report 
of Contact dated in January 1998 indicated that interview 
logs covering the period from August 1986 were not available 
and would have been destroyed.  

The Board has carefully reviewed the claims folder, but finds 
no indication that any claim to reinstate DIC benefits was 
received prior to November 12, 1991.  While the appellant has 
asserted that a clerk informed her in or about August 1986 
that she was not entitled to DIC, it must be pointed out that 
this would have been a correct statement if she wanted to 
request such benefits in connection with her second husband's 
death, as it is not shown that he had any service-connected 
disabilities.  It is not known or unclear as to whether the 
appellant referred to her previous receipt of DIC subsequent 
to her first husband's death.  

As well, the record does not indicate anywhere on the 
applications for a U.S. flag for burial purposes and for 
burial benefits in July 1986 that the appellant desired to 
file for DIC benefits or believed that her husband's death 
was service-connected.  In Shields v. Brown, 8 Vet. App. 346 
(1995), the U.S. Court of Appeals for Veterans Claims (Court) 
held that an application for burial benefits was not, in and 
of itself, an application for DIC benefits.  In that case, 
the Court indicated that an application for burial benefits 
"may not be construed as an informal claim for DIC benefits" 
pursuant to 38 C.F.R. § 3.155, because the appellant did not 
identify DIC benefits as among the benefits being sought.  
See also Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992).  
In view of the foregoing, the Board finds that the July 1986 
applications for a U.S. flag and for burial benefits did not 
constitute formal or informal claims for DIC benefits.  See 
also Stewart v. Brown, 10 Vet. App. 15 (1997).

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In this regard, the Court has held that the 
statements of a claimant and others on her behalf, standing 
alone, are not sufficient to rebut the presumption of 
administrative regularity in RO operations.  YT v. Brown, 9 
Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995).  
The record clearly demonstrates that the appellant's 
application to reinstate her DIC benefits was received on 
November 12, 1991.  Consequently, pursuant to 38 C.F.R. 
§ 3.400(v)(3), the effective date of the reinstatement of her 
DIC must be the date of receipt of her claim.  And absent any 
probative evidence to the contrary, the Board must presume 
that she did not file an application for reinstatement of her 
DIC benefits prior to November 12, 1991.  Accordingly, her 
claim for an earlier effective date is denied.



ORDER

An effective date earlier than November 12, 1991, for the 
reinstatement of DIC benefits is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

